Citation Nr: 1626931	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  05-37 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for chondromalacia patella with internal derangement of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1991 to January 1994.  She had additional service in the Army National Guard from January 1994 to July 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2005 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a June 2013 decision, the Board denied service connection for an initial rating in excess of 10 percent for chondromalacia patella with internal derangement of the right knee.  Thereafter, the Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the Court issued an Order granting a Joint Motion for Remand, resulting in the vacatur and remand of the Board's June 2013 decision with respect to the denial of an initial rating in excess of 10 percent for a right knee disability.  As such, the issue of entitlement to a higher initial rating for the Veteran's chondromalacia patella with internal derangement of the right knee returns to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the Board denied entitlement to an initial rating in excess of 10 percent for chondromalacia patella with internal derangement of the right knee in a June 2013 decision.  Thereafter, the Veteran appealed the denial to the Court and, in July 2014, the Court issued an Order granting a Joint Motion for Remand, resulting in the vacatur and remand of the Board's June 2013 decision with respect to such issue. 

In the Joint Motion for Remand, the parties (i.e., the Veteran and the Secretary) noted that disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Functional loss results when the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance" is inhibited.  38 C.F.R. 
 § 4.40; see also 38 C.F.R. § 4.45.  This includes functional loss due to pain during flare-ups.  DeLuca v. Brown, 8 Vet.App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet.App. 32, 43-44 (2011).  When the rating criteria for a musculo-skeletal disability are based on limitation of motion, the examiner must adequately portray functional loss due to pain on use or due to flare-ups in accordance with the factors listed in 38 C.F.R. § 4.40.  DeLuca at 205-206.  The examiner should, if feasible, portray any such functional loss during flare-ups "in terms of the degree of additional range-of-motion loss" or "otherwise explain why such detail feasibly could not be determined."  Mitchell at 44.

Based on flaws in previous examinations with respect to flare-ups, the claim was remanded in April 2015 in order to afford the Veteran a VA examination so as to determine the nature and severity of her chondromalacia patella with internal derangement of the right knee, to include whether such results in functional loss during her reported flare-ups.

As a result the Veteran was provided a VA examination in November 2015.  However, having reviewed the examination report the Board finds further development is necessary.  First, the examiner indicate it would be mere speculation to comment on whether right knee pain, weakness, fatigability, or incoordination significantly limit functional ability with flare-ups as the examination did not occur during a flare-up.  In light of this, the Board would ask on remand that the VA examiner review the claims file, particularly the medical records and Veteran's statements, and, to the extent possible, comment on the impact of flare-ups based on this evidence.  Second, the examiner indicated the Veteran was able to perform repetitive use testing with the right knee but shortly thereafter indicated the Veteran was not examined after repetitive use testing.  Given the nature of this case the Board finds repetitive use testing would be probative and therefore should be conducted on remand.      

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of her service-connected chondromalacia patella with internal derangement of the right knee. The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should describe the nature and severity of all manifestations of the Veteran's right knee disability.  He or she should specifically address the range of motion (flexion and extension), to include a measurement of where pain begins, both before and after repetitive-use testing; any limitations of her range of motion based on pain, weakness, fatigability, or incoordination, both before and after repetitive-use testing; the presence of lateral instability or recurrent subluxation; and any meniscus abnormality. 

The VA examiner should specifically discuss the nature and severity of the Veteran's reported flare-ups, to include any functional loss or additional impairment that results during a flare-up.   If it is found that such results in additional limitation of motion, the examiner should express, if possible, the degrees to which flexion and/or extension are limited during a flare-up, and, if not possible, the examiner should explain why.

If the Veteran is not suffering from a flare-up at the time of the examination the VA examiner should review the entire claims file, particularly the medical records and the Veteran's statements, and, to the extent possible, provide the requested discussion of flare-ups based on this evidence.

The examiner should also comment on the impact the Veteran's service-connected chondromalacia patella with internal derangement of the right knee has on her daily life and employability.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




